REASONS FOR ALLOWNCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a water collection and distribution system including in combination, a water collection system including at least one gutter attached to a dwelling, a filter element covering said gutter, at least one filter element oriented as specified in the sole independent claim within a container, a water distribution tank, a sprinkler head pump, a sprinkler head and a waste water pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
 
/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776
571-272-1164 Direct